Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5, 8-12, 24-32 and 47 are pending in the application. Claims 1, 3-5, 8, 10-12 and 24-31 are rejected. Claims 9, 32 and 47 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of the species of rhosin to prosecute the invention of Group I, claims 1, 3-5, 8-12 and 24-31 in the reply filed on August 12th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Applicant’s elected species is not allowable and therefore examination has been limited to claims reading on the elected species, which are claims 1, 3-5, 8, 10-12 and 24-31.

Claims 9, 32 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12th, 2022.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 12th, 2022, September 15th, 2020 and December 13th, 2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recites the limitation "the inhibitor" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 12 recites two types of inhibitors and it is unclear if the limitations of claims 28 and 29 are referring to both or one but not another.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-5, 8, 10-12 and 24-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2016/0083353 A1 by Zheng et al. in view of Islam et al. Cancer Epidemiol Biomark Prev 2015, 24, 1079-1085 and in further view of Scichilone et al. International Journal of COPD 2006, 1, 49-60 and in further view of Rubin et al. Chest 2014, 146, 496-507 and in further view of Chiba et al. J Pharmacol Sci 2010, 114, 239-247.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Zheng et al. teach unit dosage forms for the treatment of breast cancer, leukemia and lung cancer as follows on page 3:

    PNG
    media_image1.png
    370
    576
    media_image1.png
    Greyscale
.
Furthermore, the prior art teaches the compounds’ properties as follows in the abstract: “Provided are inhibitors of Rho GTPase activation, and, in particular, compounds that inhibit RhoA activation by an RhoGEF.” The prior art further teaches in paragraph [0241] on pages 12 and 13 that methods of treating breast cancer, leukemia or lung cancer can further include administration of the following compound:

    PNG
    media_image2.png
    199
    553
    media_image2.png
    Greyscale
.
The prior art further teaches that compound G04 is known as rhosin in paragraph [0219] on page 11 where instant claim 10 recites rhosin as a species of RhoA inhibitor.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art teaches administration of a RhoA inhibitor but does not teach that the RhoA inhibitor was contacted with “an airway smooth muscle cell” or that the RhoA inhibitor should be administered to a subject in need of inhibiting bronchoconstriction, promoting bronchodilation or treating bronchoconstriction.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the scope of patients, a person having ordinary skill in the art would expect that patients having lung cancer would significantly be in need of inhibiting bronchoconstriction, promoting bronchodilation or treating bronchoconstriction. Islam et al. teach comorbidities in lung cancer patients as follows in the abstract: “The most common comorbid conditions were chronic pulmonary disease (52.5%), diabetes (15.7%), and congestive heart failure (12.9%).” Islam et al. further refer to an additional study on page 1081 as follows:

    PNG
    media_image3.png
    171
    548
    media_image3.png
    Greyscale

Instant claim 25 recites COPD as a disease characterized by bronchoconstriction. Accordingly, a person having ordinary skill in the art in treating the patient population of Zheng et al. would expect that a significant percentage of patients would have a disease characterized by bronchoconstriction, in particular COPD reading on instant claims 24 and 25. The instant claims place no limitations on dosages, frequency of administration, level of effectiveness, etc. and therefore administering either or both of the compounds taught by Zheng et al. to a lung cancer patient population would meet the limitations of the instant claims. Applicant may take the position that the instant disclosure contains evidence of unexpected results based on characterization of disease pathways; however, MPEP 716.02(b)(I) states the following:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Furthermore, even if the model systems of the specification were considered to be predictive of statistically significant results at the patient level, MPEP 716.02(d) notes:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

In this situation, Applicant only appears to disclose data for rhosin and the instant independent claims place no limitation on dosage ranges or the identity of the RhoA inhibitor. 
	Regarding instant claim 1, the preamble recites intended effects but the active step of the claim only requires contacting an airway smooth muscle cell with the active compound(s). Accordingly, administering a RhoA inhibitor for any purpose (such as treating lung cancer) would still result in the active step. Furthermore, Zheng et al. teach modes of administration on page 13 (paragraph [0242]) including “orally in capsule or tablet form” as well as by “nasal spray” which methods read on instant claims 28 and 29 and would be expected to result (especially in the case of a nasal spray) in contact with airway smooth muscle cells. A person having ordinary skill in the art would have at least been motivated to test the explicit administration routes taught by Zheng et al.
	Regarding instant claims 3-5, these claims limit options for the Gα12 inhibitor. The rejection above is premised on the use of a RhoA inhibitor and therefore the limitations of claims 3-5 do not distinguish the claims from the prior art. 
	Regarding instant claims 11 and 27 that refer to human embodiments, Zheng et al. teach application to human subjects in, for instance, paragraph [0239] on page 12.
	Regarding instant claim 26, the same rationale regarding comorbidity would apply to hyperresponsiveness. Scichilone et al. teach the following on page 51: “In conclusion, from the few available studies we can assume that at least one out of two COPD patients has some degree of AHR.” Furthermore, Rubin et al. teach the following in the abstract: “Secretory hyperresponsiveness also is a component of forms of lung cancer associated with bronchorrhea.” For these reasons, a person having ordinary skill in the art in treating the lung cancer patient population of Zheng et al. would expect that a significant portion would have airway hyperresponsiveness. Furthermore, Chiba et al. teach RhoA as (title) “a Possible Target for Treatment of Airway Hyperresponsiveness in Bronchial Asthma” such that a person having ordinary skill in the art would have been particularly motivated to apply a RhoA inhibitor in patients having lung cancer and hyperresponsiveness.
	Regarding instant claim 30 and 31, the specification states the following on page 21:

    PNG
    media_image4.png
    105
    486
    media_image4.png
    Greyscale

Accordingly, in the embodiments discussed above where both the compound of formula I and rhosin are administered, one active agent can be considered a RhoA inhibitor as required by claim 12 and the other can be considered an “agent that inhibits activation of the phosphoinositide 3-kinase (PI3K)/rho kinase (ROCK) axis” since the specification defines the term as generically including RhoA inhibitors (including rhosin) and agents that activate RhoGEF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626